80837: Case View
	
	
	
	
	
		

	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	
	 
	







	








Nevada
Appellate Courts








Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						








21-26602: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.	

Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 80837


Short Caption:HARVEST MGMT. SUB LLC VS. DIST. CT. (MORGAN) C/W 81975Court:Supreme Court


Consolidated:80837*, 81975Related Case(s):77753, 78596, 81975


Lower Court Case(s):Clark Co. - Eighth Judicial District - A718679Classification:Original Proceeding - Civil - Other


Disqualifications:Case Status:Notice in Lieu of Remittitur Issued/Case Closed


Replacement:Panel Assigned:
					En Banc
					


To SP/Judge:SP Status:


Oral Argument:04/14/2021 at 10:00 AMOral Argument Location:Las Vegas


Submission Date:04/14/2021How Submitted:After Oral Argument








+
						Party Information
					


RoleParty NameRepresented By


PetitionerHarvest Management Sub LLCAndrea M. Champion
							(Bailey Kennedy)
						Sarah E. Harmon
							(Bailey Kennedy)
						Dennis L. Kennedy
							(Bailey Kennedy)
						


Real Party in InterestAaron M. MorganBryan A. Boyack
							(Richard Harris Law Firm)
						Benjamin P. Cloward
							(Richard Harris Law Firm)
						Micah S. Echols
							(Claggett & Sykes Law Firm)
						Kathleen A. Wilde
							(Former)
						
							(Marquis Aurbach Coffing)
						


Real Party in InterestDavid E. Lujan
					In Proper Person
				


RespondentLinda Marie Bell


RespondentThe Eighth Judicial District Court of the State of Nevada, in and for the County of Clark





Docket Entries


DateTypeDescriptionPending?Document


03/23/2020Filing FeeFiling fee paid. E-Payment $250.00 from Dennis L. Kennedy. (SC)


03/23/2020Petition/WritFiled Petition for Extraordinary Writ Relief. (SC)20-11085




03/23/2020AppendixFiled Appendix to Petition for Writ - Volume 1. (SC)20-11105




03/23/2020AppendixFiled Appendix to Petition for Writ - Volume 2. (SC)20-11087




03/23/2020AppendixFiled Appendix to Petition for Writ - Volume 3. (SC)20-11106




03/23/2020AppendixFiled Appendix to Petition for Writ - Volume 4. (SC)20-11088




03/23/2020AppendixFiled Appendix to Petition for Writ - Volume 5. (SC)20-11092




03/23/2020AppendixFiled Appendix to Petition for Writ - Volume 6. (SC)20-11095




03/23/2020AppendixFiled Appendix to Petition for Writ - Volume 7. (SC)20-11096




03/23/2020AppendixFiled Appendix to Petition for Writ - Volume 8. (SC)20-11097




03/23/2020AppendixFiled Appendix to Petition for Writ - Volume 9. (SC)20-11098




03/23/2020AppendixFiled Appendix to Petition for Writ - Volume 10. (SC)20-11099




03/23/2020AppendixFiled Appendix to Petition for Writ - Volume 11. (SC)20-11100




03/23/2020AppendixFiled Appendix to Petition for Writ - Volume 12. (SC)20-11101




03/23/2020AppendixFiled Appendix to Petition for Writ - Volume 13. (SC)20-11102




03/23/2020AppendixFiled Appendix to Petition for Writ - Volume 14. (SC)20-11104




04/02/2020Order/ProceduralFiled Order Directing Answer. Real Parties in Interests' Answer to the Petition for Writ due:  28 days. Petitioner shall have 14 days from service of the answer to file and serve any reply. (SC).20-12617




04/10/2020MotionFiled Motion to Withdraw as Counsel of Record. (SC).20-13678




04/15/2020Order/ProceduralFiled Order Granting Motion to Withdraw.  The clerk shall remove attorney Kathleen A. Wilde and Marquis Aurbach Coffing as counsel of record for Mr. Morgan.  Mr. Morgan remains represented by Micah S. Echols, Bryan A. Boyack, and Benjamin P. Cloward.  (SC)20-14300




04/30/2020MotionFiled Real Party in Interest, Aaron M. Morgan's Motion for Extension of Time to File Answer to Petition for Extraordinary Writ Relief (First Request). (SC)20-16429




05/01/2020MotionFiled Petitioner's Notice of Non-Opposition. (SC)20-16603




05/08/2020Order/ProceduralFiled Order Granting Motion. Mr. Morgan shall have until June 1, 2020, to file and serve an answer to the petition for a writ of prohibition or mandamus. (SC).20-17526




06/01/2020MotionFiled Motion for Extension of Time to File Real Party in Interest's Answer to Petition for Extraordinary Writ Relief (Second Request). (SC).20-20580




06/02/2020MotionFiled Petitioner's Notice of Non-Opposition. (SC)20-20651




06/15/2020Order/ProceduralFiled Order Granting Motion. Real Party in Interest's Answer to Petition for Writ due: July 1, 2020. (SC).20-22162




07/01/2020MotionFiled Real Party in Interest, Aaron M. Morgan's Motion for Extension of Time to File Answer to Petition for Extraordinary Writ Relief (Third Request). (SC)20-24488




07/02/2020Notice/IncomingFiled Petitioner's Notice of Non-Opposition. (SC)20-24586




07/15/2020MotionFiled Real Party in Interest, Aaron M. Morgan's Supplement to Motion for Extension of Time to File Real Party in Interest's Answer to Petition for Extraordinary Writ Relief (Third Request). (SC).20-26009




07/21/2020Petition/WritFiled Real Party in Interest Aaron M. Morgan's Answer to Petition for Extraordinary Writ Relief and Cross-Petition for Writ or Mandamus or Prohibition.  (STRICKEN PER ORDER FILED 8/13/20).  (SC).20-26533




07/28/2020MotionFiled Stipulation for Extension of Time to File Petitioner's Reply in Support of Petition for Extraordinary Writ Relief and Answer to Cross-Petition for Writ of Mandamus or Prohibition. (SC)20-27407




08/13/2020Order/ProceduralFiled Order.  The motions of real party in interest Aaron M. Morgan for third and fourth extensions of time, until July 20, 2020, to file an answer to the petition for a writ of prohibition or mandamus are granted.  The answer was filed on July 21, 2020.  The clerk shall strike the combined answer and cross-petition filed on July 21, 2020.  Morgan shall have 7 days from the date of this order to file and serve an amended answer that complies with the page or type-volume limitations of NRAP 21(d).  The answer shall also include a certificate of compliance that comports with NRAP 32(a)(9).  Given this order, no action will be taken on the July 28, 2020, stipulation for an extension of time to file a reply.  (SC)20-29923




08/20/2020MotionFiled Motion to Exceed Page Limit for Real Party in Interest Aaron M. Morgan's Amended Answer to Petition for Extraordinary Writ Relief. (SC).20-30788




08/20/2020Petition/WritFiled Real Party in Interest Aaron M. Morgan's Amended Answer to Petition for Extraordinary Writ Relief. (SC).20-30789




08/21/2020MotionFiled Stipulation for Extension of Time to File Petitioner's Reply in Support of Petition for Extraordinary Writ Relief. (SC)20-30947




08/25/2020Order/ProceduralFiled Order Granting Motion and Regarding Answer. Real party in interest Aaron Morgan's motion for leave to file an answer in excess of the page and type-volume limitations is granted. The answer of real party in interest David E. Lujan is overdue.  Lujan shall have 14 days from the date of this order to either (1) inform this court in writing, that he will not be filing an answer or (2) file and serve his answer. Petitioner shall have 30 days from the date of this order to file and serve any reply to the answer or answers. The stipulation of petitioner and Morgan for an extension of time to file the reply is disapproved as moot. (SC)20-31327




09/24/2020BriefFiled Petitioner's Reply In Support of Petition for Extraordinary Writ Relief. (SC)20-35226




01/05/2021Order/ProceduralFiled Order Scheduling Oral Argument. This court has determined that oral argument may be of assistance in resolving this matter.  Accordingly, this matter is scheduled for oral argument on February 11, 2021, at 2:00 p.m.  The argument will be videoconferenced.  The argument shall be limited to 30 minutes. Within 14 days of the date of this order, the parties shall submit to the Clerk of the Court a notice identifying the attorney(s) who will argue the case and the phone number and email address of the attorney(s).  The notice may be emailed to the court at nvscclerk@nvcourts.nv.gov.  The attorneys will be required to schedule a session with the Clerk of the Court to test capabilities of the connection and video equipment approximately one week prior to argument. (SC).21-00299




01/07/2021Notice/IncomingFiled Notice of Appearance at Oral Argument (Dennis L. Kennedy of Bailey Kennedy will appear by video conference on behalf of Petitioner Harvest Management Sub LLC). (SC)21-00422




01/07/2021MotionFiled Real Party in Interest, Aaron M. Morgan's Motion to Continue Oral Argument Hearing and Clarify Scope of Argument. (SC)21-00476




01/11/2021Order/ProceduralFiled Order Granting Motion and Rescheduling Oral Argument.  The oral argument scheduled for February 11, 2021, at 2:00 p.m. is vacated.  The clerk of this court shall reschedule this matter for oral argument on April 14, 2021, at 10:00 a.m.  The scope of the argument shall be limited to the briefing filed in Docket No. 80837.21-00726




01/13/2021Notice/IncomingFiled Notice of Appearance at Oral Argument (Micah S. Echols, Esq., of Claggett & Sykes Law Firm will appear by video conference on behalf of Real Party in Interest Aaron M. Morgan at the oral argument). (SC)21-01143




01/13/2021Notice/IncomingFiled Amended Notice of Appearance at Oral Argument (Dennis L. Kennedy of Bailey Kennedy will appear by video conference on behalf of petitioner Harvest Management Sub LLC at the oral argument). (SC)21-01159




03/31/2021Notice/OutgoingIssued Oral Argument Reminder Notice. (SC)21-09272




04/14/2021Case Status UpdateOral argument held this day. Case submitted for decision. Before the Southern Nevada Panel. 80837. (NNP21-RP/LS/AS) (SC)


04/16/2021MotionFiled Real Party in Interest's Motion to Consolidate. (Case No. 80837 and 81975) (SC)21-11145




05/13/2021Order/ProceduralFiled Order Granting Motions to Consolidate.  Nos. 80837/81975.  (SC)21-13718




09/14/2021Order/DispositionalFiled Order Denying Petition. "ORDER the petitions DENIED." Herndon, J., with whom HARDESTY, C.J., joins, dissenting - EN BANC.   Nos. 80837/81975. (SC)21-26602




10/11/2021RemittiturIssued Notice in Lieu of Remittitur.   Nos. 80837/81975. (SC)21-29022




10/11/2021Case Status UpdateNotice in Lieu of Remittitur Issued/Case Closed.   Nos. 80837/81975. (SC)



Combined Case View